Citation Nr: 0715222	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  97-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for disability of the 
legs.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.

In a May 2004 decision, the Board determined that the veteran 
was not entitled to service connection for a low back 
disability or a disability of the legs, but that his 
preexisting pes planus was aggravated by his active duty 
service and thus was service-connected.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2006 
Order, the Court vacated that part of the Board's May 2004 
decision which denied entitlement to service connection for a 
back disability and disability of the legs.  The case was 
remanded to the Board for further consideration.  [The Court 
affirmed that part of the Board's decision which granted 
service connection for pes planus.]  

In April 2007, the veteran's attorney submitted additional 
evidence (a private physician's statement dated in March 
2007) in support of the claims without the veteran's waiver 
of initial consideration of this evidence by the M&ROC.  See 
38 C.F.R. § 20.1304 (2006).  However, given the disposition 
reached below, the veteran is not prejudiced by the Board's 
proceeding with appellate review.


FINDINGS OF FACT

1.  With resolution of doubt in the veteran's favor, the 
medical evidence indicates that the veteran's currently 
diagnosed back disability is related to his military service.  

2.  With resolution of doubt in the veteran's favor, the 
medical evidence indicates that the veteran's currently 
diagnosed disability of the legs is related to his military 
service.  


CONCLUSIONS OF LAW

1.  A back disability was incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Disability of the legs was incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Initially, the Board notes that a bulk of the veteran's 
service medical records are unavailable.  It is suspected by 
the National Personnel Records Center (NPRC) that the 
veteran's service medical records may have been destroyed in 
a fire at the facility in July 1973, and the Board has no 
reason to doubt that such may be the case.  

In its' December 2006 Order, the Court noted that there was 
no indication that the NPRC had received a NA Form 13055 the 
veteran had completed in May 1996 in which he related 
information about his units of assignment, the dates, and 
locations of inservice treatment for his back and legs.  As 
such, the Court was not satisfied that VA actually had 
undertaken every possible and reasonable effort to obtain 
service medical or other records.  The Court remanded the 
case for VA to evaluate the matter and readjudicate the 
claims in the event that new evidence was presented.  

In view of the Board's favorable dispositions of the claims 
on appeal, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Entitlement to service connection for a back disability.  

Entitlement to service connection for disability of the legs.

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Analysis

With respect to Hickson element (1), current disabilities, VA 
examination in March 2004 resulted in diagnoses of status 
post lumbar disc disease with laminectomy and disc excision 
times three, and drop foot weakness, left leg, secondary to 
herniated nucleus pulposus.  Therefore, element (1) has been 
met as to both claims.

With respect to Hickson element (2), inservice injury, the 
veteran contends that he initially experienced pain in his 
left leg shortly after he was stationed in Germany in 
November 1957.  He believes the onset of this pain was 
triggered by an injury he received when he hit his back on 
the underside of an Army vehicle he was repairing.  He 
contends that he went to his unit's dispensary in December 
1958 for complaints of leg pain.

The postservice evidence includes a July 1970 private 
hospital record which shows that the veteran was hit from 
behind in a motor vehicle accident (MVA) in October 1969 
which resulted in constant back pain. 

As previously noted, the veteran's service medical records 
are unavailable.  The Board is mindful that, in a case such 
as this, where service medical records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

With respect to element (3), medical nexus, the question 
presented here is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, the record on appeal contains 
medical opinions that have been submitted by the veteran or 
obtained by the RO.  

In a March 2001 statement, Dr. D.R. maintained that "there 
is absolutely no question" that the veteran's current 
disabilities are the result of the injury sustained in 
service in 1957.  In a March 2007 statement, following a 
review of the medical records, Dr. F.G., agreed that the 
veteran's back and leg conditions are a consequence of the 
1957 inservice injury.  

The only evidence in this case that contradicts the 2001 and 
2007 private physicians' statements is a March 2004 VA 
examination report.  Following a review of the medical 
records, the VA examiner opined that the alleged 1957 injury 
was not the likely mechanism of the back and legs 
disabilities.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's back and legs 
disabilities, specifically whether the veteran's military 
service is implicated.  By law, the Board is obligated under 
38 U.S.C.A.. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In assessing the above-cited medical opinions, the Board 
finds extremely pertinent the fact that none of the opinions 
referenced the 1969 MVA and the veteran's subsequent 
complaint of constant back pain.  The Board finds that the 
impact of the 1969 MVA must be addressed by any physician 
attempting to determine whether the veteran's current 
disabilities are related to his period of service.  The 
failure of any of the physicians to reference the 1969 MVA 
erodes the evidentiary value of all three medical opinions to 
the point where the Board cannot say that the VA opinion is 
any more probative than the private physicians' opinions.  
Therefore, the Board is unable to find that the competent 
evidence of record preponderates against the claim.  
38 C.F.R. § 3.102.  In cases such as this, the benefit-of-
the-doubt doctrine is applicable, and service connection must 
be granted.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a back disability is 
granted.  

Entitlement to service connection for disability of the legs 
is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


